Citation Nr: 0704304	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  03-28 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a lung and breathing 
disorder, to include as a residual of herbicide exposure.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In his September 2003 substantive appeal, the veteran 
requested a Board hearing at his local VA office.  He did 
not, however, attend the Travel Board hearing scheduled for 
September 2006.  

A January 2007 Informal Hearing Presentation raises the issue 
of service connection for adjustment disorder with anxiety.  
The Board refers this issue to the RO for appropriate action.


FINDING OF FACT

The medical evidence does not show that a lung or breathing 
disorder had its onset in service or was diagnosed within a 
year of the veteran's separation from service, and there is 
no competent evidence that shows a relationship between the 
veteran's lung and breathing disorder and in-service exposure 
to herbicides.


CONCLUSION OF LAW

A lung or breathing disability was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim, which 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess.  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).

That said, in September 2002, the veteran was sent a letter 
informing him of the evidence necessary to establish service 
connection for a lung and breathing disorder due to exposure 
to Agent Orange.  This letter also notified the veteran of 
what evidence the RO would obtain and what evidence the 
veteran was expected to obtain.  This letter also told the 
veteran to submit any information describing additional 
pertinent evidence or the evidence itself.  The veteran was 
again notified of these requirements in connection with his 
claim of service connection for a lung and breathing disorder 
in October 2005.  A March 2006 letter also notified the 
veteran of the information and evidence necessary to 
establish a disability rating and an effective date from 
which payment shall begin.  See Dingess.

While complete VCAA notice was not provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision - see Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
- the Board finds the issuance of a final decision would not 
be prejudicial to the veteran, as the veteran has been given 
adequate opportunity to submit evidence in response to the 
March 2006 Dingess notice.  The Board thus finds that any 
error in the timing of the notice was not prejudicial to the 
veteran, and there is no reason in further delaying the 
adjudication of the claims decided herein.  Id.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available service medical 
records, private medical records, service personnel records, 
VA medical records, and Social Security Administration (SSA) 
records have been obtained from every source identified by 
the veteran and are associated with the claims folder.  While 
the veteran has not been afforded a VA examination with 
respect to the lung and breathing disorder claim, the Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case.  
See generally 38 C.F.R. § 3.159(c)(4).  Therefore, the Board 
finds that the duty to assist has been satisfied and no 
further action is necessary to assist the claimant with these 
claims.

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  To prevail on the issue of direct service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  

VA regulations also provide that service connection may be 
awarded on a presumptive basis for the following disorders if 
the veteran was exposed to an herbicide agent (Agent Orange) 
during active service: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
C.F.R. § 3.309(e).

Turning to the relevant evidence of record, the veteran's 
service medical records do not indicate that he was treated 
for or diagnosed with a lung disability in service.  The 
veteran's September 1969 pre-induction examination and 
medical history reports indicate that his lungs and chest 
were clinically normal and that he did not have a history of 
asthma, shortness of breath, or another symptom that may 
indicate a lung or breathing condition.  The veteran's 
service medical records do not indicate that he ever 
complained of, or was treated for, a lung or breathing 
difficulty.  The veteran's December 1971 separation 
examination report does not indicate a lung or chest 
abnormality.  Furthermore, this separation report includes a 
statement that is signed by the veteran indicating that his 
condition had not changed since his last physical, that his 
condition was good, and that he had reviewed his medical 
records.

The earliest post-service medical records in the veteran's 
claims file are from 2002.  This is consistent with the 
veteran's August 2002 claim form, on which he states that his 
condition began and he first sought treatment from a private 
physician in 2002.  These records have been obtained, and 
they contain no evidence that a lung disability was incurred 
in service or shortly thereafter.  In the absence of evidence 
of an in-service disease or injury, direct service connection 
cannot be established.  Moreover, without evidence of an in-
service disease or injury, a VA examination is not warranted 
under 38 C.F.R. § 3.159(c)(4)(B).  Therefore, service 
connection on a direct basis must be denied.

The veteran's claim must be rejected on a presumptive basis 
as well.  Medical records reflect a diagnosis of chronic 
obstructive pulmonary disease (COPD), as well as a history of 
tobacco use.  Records also indicate the veteran had 
bronchitis in June 2002.  Records from May 2003 reflect that 
the veteran was being treated for a right lung cavitary 
lesion, which his doctor speculated was caused by an 
aspiration pneumonia, and that the veteran had been treated 
for asthma.  These records do not suggest the presence of any 
condition that is eligible for presumptive service connection 
on the basis of herbicide exposure.  Therefore, service 
connection on a presumptive basis must be denied.  


ORDER

Entitlement to service connection for a lung and breathing 
disorder is denied.



____________________________________________
J. A. MARKEY
        Acting Veterans Law Judge, Board of Veterans' 
Appeals 




 Department of Veterans Affairs


